Hart, J., (after stating the facts). Where a cause is tried before the court, the finding of a court sitting as a jury will not be disturbed on appeal if there is any substantial legal evidence to support it. Greenspan v. Miller, 111 Ark. 190; Youngblood v. Thorn, 145 Ark. 466; and Thomas v. Thomas, 150 Ark. 43. According to the testimony of the defendant, he was a gratuitous bailee, and, under the rule just announced, the finding of the circuit court to that effect will not be disturbed on appeal. A gratuitous bailee is only bound to use slight care in the protection of the property intrusted to him, and is responsible for its loss only-in case of gross negligence. Baker v. Bailey, 103 Ark. 12; Strange v. Planters’ Gin Co., 142 Ark. 100, and Rollins v. East St. Louis Cotton Co., 144 Ark. 146. According to the cases cited, gross negligence is nothing more than a failure to bestow that care which the property in its situation demands; and whether this existed was a question of fact for the court sitting as a jury to determine. According to the testimony of the defendant, he had no control whatever over the cotton stored in his warehouse.- The persons owning the cotton placed it in there and tagged it themselves. When the defendant got ready to use his warehouse he notified them, and they came and took away their cotton. The defendant had no control whatever over it, and it cannot be said, under the facts and circumstances, as viewed from his standpoint, that he was guilty of gross negligence in the premises. The court having found in his favor on this point, we are not at liberty to disturb the finding on appeal. It follows that the judgment must be affirmed.